Citation Nr: 0413572	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of the 
appellant's right to Department of Veterans Affairs (VA) 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active service from December 1941 until his 
death in October 1944.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and July 2001 
determinations by the Manila VA Regional Office (RO).  In 
August 2003, a videoconference hearing was conducted by the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.


FINDINGS OF FACT

1.  In May 1975, the Director of VA Compensation and Pension 
Service determined that the appellant had forfeited all 
rights, claims and benefits to which she might otherwise be 
entitled under laws administered by the VA on the basis that 
she knowingly, intentionally and deliberately made, presented 
and/or caused to be furnished to VA materially false and 
fraudulent statements and evidence in support of her claim 
for death benefits as the unremarried widow of the veteran, 
when she had been living with a man in a husband-wife 
relationship. 

2.  Although notified of the forfeiture determination and her 
right to appeal by letter dated in May 1975, the appellant 
did not timely perfect a substantive appeal.

3.  In determinations dated in October 1996, October 2000 and 
December 2000, the RO determined that the appellant had not 
submitted new and material evidence to warrant reopening as 
to the finding of forfeiture in a May 1975 decision.  The 
appellant was notified of these decisions and did not appeal.  

4.  Evidence submitted since the December 2000 determination 
does not bear directly or substantially upon the issue at 
hand and is duplicative or cumulative in nature.


CONCLUSION OF LAW

Evidence received since the December 2000 RO determination is 
not new and material and the appellant's claim for revocation 
of forfeiture is not reopened.  38 U.S.C.A. §§ 5108, 6103(a), 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002). 

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received in March 2001. 

Furthermore, with respect to the underlying claim for 
revocation of forfeiture, the Board notes that both the law 
and regulations provide that VA will refrain from or 
discontinue providing assistance in obtaining evidence where 
the claimant is not entitled to the benefit as a matter of 
law.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R § 3.159(d).  In 
fact, the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable in cases 
where the law as mandated by statute, and not the evidence, 
is dispositive of the claim.  Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  See also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Consequently, the VCAA is inapplicable here.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104( b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Under 38 U.S.C.A. § 6103(a) (formerly 38 U.S.C. § 3503(a)), 
any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 C.F.R. § 3.901.

A review of the record demonstrates that following the 
veteran's death, the appellant was awarded VA death benefits 
as the unremarried widow of the veteran.  The record reflects 
that in May 1975, the Director of VA Compensation and Pension 
Service determined that the appellant had forfeited all 
rights, claims and benefits to which she might otherwise be 
entitled under laws administered by the VA on the basis that 
she knowingly, intentionally and deliberately made, presented 
and/or caused to be furnished to VA materially false and 
fraudulent statements and evidence in support of her claim 
for death benefits as the unremarried widow of the veteran, 
when she had been living with a man in a husband-wife 
relationship.  The appellant was notified of this decision 
later that same month; however, she did not appeal.  
Thereafter, the appellant submitted several claims to reopen, 
including claims in August 1976, June 1996, October 2000 and 
December 2000.  In determinations dated in September 1976, 
October 1996, October 2000 and December 2000, the RO 
determined that the appellant had not submitted new and 
material evidence to warrant the reopening of the finding of 
forfeiture in a May 1975 decision.  Although the appellant 
was notified of these decisions, she did not appeal.

The evidence of record at the time of the December 2000 
determination included: a July 1950 VA field examination 
wherein the veteran's mother reported that she heard that the 
appellant had been living with a man in a relationship as 
husband and wife since May 1949; June 1955 statements wherein 
the appellant denied remarrying or living with any man in a 
marital relationship since the veteran's death; a December 
1957 anonymous statement wherein it was alleged that the 
appellant was living with L.B. as husband and wife, and that 
they had 3 children together; a June 1959 letter wherein the 
veteran's mother alleged that the appellant had secretly 
married L.B. in 1949, lived with him since that time, and had 
4 children with him; an October 1971 sworn statement to the 
effect that the appellant had 8 children with L.B. and had 
been holding herself out to the public as his wife; a June 
1972 VA field examination report wherein the appellant 
admitted her continuous common-law marital relationship with 
L.B. since 1950 and the fact that she had 8 children with 
him; a February 1974 statement wherein the appellant 
indicated that she terminated her relationship with L.B. in 
October 1973; August 1976 affidavits which indicate that the 
appellant was no longer living with L.B.; and a death 
certificate that notes that L.B. died in March 1996.

In March 2001, the appellant filed a petition to reopen her 
claim, and the denial of that claim culminated in the current 
appeal.  In support of her claim, she submitted June 2001and 
July 2003 affidavits wherein the appellant's neighbors stated 
that the appellant had a 47-year common law marriage 
relationship with L.B. and together they had 8 children.  It 
was further stated that the appellant never legally married 
L.B.; she hid her relationship with L.B. from VA because she 
was afraid of losing her VA benefits.  

In June 2001, the appellant submitted a duplicate copy of 
L.B.'s death certificate.

In addition, she testified during a March 2002 personal 
hearing and an August 2003 videoconference hearing that she 
and  L.B. lived together as common law husband and wife for 
many years until L.B.'s death in March 1996.  She further 
testified that she lied to a VA field examiner about her 
relationship with L.B because she feared that her VA benefits 
would be terminated.

The Board is of the opinion that the appellant has not 
presented evidence which is new and material to warrant the 
reopening of the previous finding of forfeiture.  By 
definition, the duplicate copy of L.B.'s death certificate is 
not new; therefore, it does not provide a basis for reopening 
the appellant's claim.   

Likewise, the affidavits submitted by the appellant's 
neighbors and the testimony provided the hearings do not 
provide a basis for reopening the previously disallowed 
claim.  To the extent that the various statements have been 
offered in an attempt to establish that the appellant never 
married L.B. but had only a common law marriage relationship 
with him until his death in 1996, the Board notes that such 
evidence constitutes, essentially, reiterations of the 
appellant's assertions made in connection with the prior 
denials.  Furthermore, the assertions that the relationship 
between the appellant and L.B. had been terminated are not 
material to  the issue at hand.  The forfeiture was based on 
the false reports that the appellant made about her 
relationship with L.B.; the termination of that relationship, 
because of death or any other reason, does not remove this 
statutory bar.

In sum, there has been no evidence submitted that is new and 
material to warrant the reopening of the previous finding of 
forfeiture of benefits.  


ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for revocation of the forfeiture of the 
appellant's rights to VA benefits, under the provisions of 38 
U.S.C.A. § 6103(a) (West 2002), is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



